     Case: 1:21-cv-00703 Document #: 13 Filed: 03/04/21 Page 1 of 1 PageID #:44

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Ashley Vela
                                 Plaintiff,
v.                                                     Case No.: 1:21−cv−00703
                                                       Honorable Steven C. Seeger
ITX Healthcare, LLC
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 4, 2021:


        MINUTE entry before the Honorable Steven C. Seeger: The Court reviewed
Plaintiff's Statement addressing the issue of standing. (Dckt. No. [12]) The Court
appreciated the helpful filing. Plaintiff filed the case in state court, and Defendant later
removed it to federal court. Plaintiff wants to be in state court. And Plaintiff basically
agrees that the complaint does not allege an injury in fact sufficient to satisfy Article III.
"Plaintiff did not allege facts relating to standing in the State Court Action: there is no
allegation present in the State Court Action that the Plaintiff suffered a concrete harm or
appreciable risk of harm apart from the statutory violation...." Again, "Plaintiff does not
purport to have alleged fact in support of Article III standing." Plaintiff also made a
correct point about which party has the burden. Defendant invoked federal jurisdiction
when it removed the case, so the burden to establish standing under Article III rests on
Defendant. See Collier v. SP Plus Corp., 889 F.3d 894, 896 (7th Cir. 2018). By March 15,
2021, Defendant shall show cause why the case should not be remanded to state court for
lack of standing. Plaintiff correctly notes that the remedy for lack of standing in this
context would be remand, not dismissal. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
